            Case 3:19-mc-00014-VLB Document 1-1 Filed 01/28/19 Page 1 of 2




 VANCE DUNNAM                                                                     W.V. DUNNAM
   BOARD CERTIFIED-FAMILY LAW                                                     (1 8e1 -1 e74)
 VANCE DUNNAM, JR,                                                                W V, DUNNAM, JR,
   BOARD CERTIFIED-ESTATE PLANNING AND PROBATE LAW                                ('1927-2006],
   BOARD CERTIFIED-RESIDENTIAL REAL ESTATE LAW
   BOARD CERTIFIED-COMMERCIAL REAL ESTATE LAW
 MERRILEE L, HARMON                                                                        WACO DRIVE
                                                                                  4,125 WEST
   BOARD CERTIFIED-FAMILY LAW                                                     WACO, TEXAS 76710
 JIM DUNNAM
   BOARD CERTIFIED-CIVIL TRIAL LAW
   BOARD CERTIFIED-FAMILY LAW                                                     TELEPHONE (254)7 534437
 THOMASC WEST                                                                     FÞ.x. (254)753-7434
  BOARD CERTIFIED-CRIMINAL LAW
 GERALD R, VILLARRIAL
 CHRISTIE RYAN                                                                    MAILING ADDRESS:
  BOARD CERTIFIED-FAMItY LAW                                                      P.O. BOX 8418
 ANDREA MEHTA                                                                     wAco, TEXAS   76714-8418
 ELEEZA JOHNSON
 BRITTANY CLEERE
                                                                                  WEBSITE: DUNNAMLAW.COM


                                                     January 24,2019




                                                                             3:/ qnß/q v/é
Connecticut Clerk' s Office
United States District Court
District of Connecticut
450 Main Street
Hartford, CT 06103

Via Reeular Mail

Re       Civil Action No. 6:17-CV-00344-ADA      The Grounds Guys, LLC v. John K. Henrisksen and
                                              - the United States District Court for the Western
         Three Brothers Property Services, LLC;In
         District of Texas, Waco Division.

Dear Sir or Madam:

Enclosed for filing is the Clerk's Certification of a Judgment to be Registered in Another District along
with a certified copy of the Judgment in the above referenced matter. It is my understanding that you
will open a new miscellaneous case and that we will receive notice via ECF. Also enclosed is our
firm's check in the amount of $47 which represents the filing fee.

Please give me a call     if you have any questions or need any additional information in order to process
our request.

                                                         very




                                                                  nicole@dunnamlaw.com

JD/cbc
Enclosure

                    ALL BOARD CERTIFICATIONS BY THE TEXAS BOARD OF LEGAL SPECIALIZATION
                Case 3:19-mc-00014-VLB Document 1-1 Filed 01/28/19 Page 2 of 2




                                                                                                                                                                                     il




    Jim f)¡rutr¡,m                                                 l_.lr!ìì   ì_.r1.}¡1.r ..r.t:,i..;
                                                               .
    I)unnam & Dunnam LLP                                           25 _tAt{ ',t.st
    4125 West Waco Drive                                           T.:M   3       L
    Waco, Texas 76710
                                                                                                                                02    'tP
                                                                                                                               vvvlcucf¿q
                                                                                                                                                      $ 000.470
                                                                                                                                                            J,nrl ¿l         ¿ul3
                                                                                                                               i¡À        Êi\ Èq^tr
                                                                                                                               !l!F-! 1'LLU
                                                                                                                                                          7iÕ r-'r\ñË
                                                                                                                                              t !ì r-' {! L r
                                                                                                                                                         t
                                                                                                                                                                        -?
                                                                                                                                                                              7.,\
                                                                                                                                                                             {:




I                                                     Connecticut Clerk's Ofïice
                                                      United States District Court
                                                      District of Connecticut
                                                      450 Main
                                                                                 1



                                                                                                        '',.i.'"'ì)
                                                                                                               -'
                                                                                                        i¡þt
                                         irË 1f-_¡=l-3tt?gËå
                                                                              r                   ,llllllr¡¡¡lf rl¡r¡l,ll¡rll¡¡lf r,'¡¡¡tlf lll,¡ll,l¡,¡1,¡
